                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127

                          5    Attorneys for Defendant
                               WATTS REGULATOR CO. (improperly named as
                          6    “WATTS WATER TECHNOLOGIES, INC.”)

                          7

                          8                                   UNITED STATES DISTRICT COURT
                          9                                         DISTRICT OF NEVADA
                       10

                       11      RUSSELL VANLEER,

                       12                        Plaintiff,                     Case No. 3:18-cv-00348-HDM-CBC

                       13      vs.                                              ORDER GRANTING
                       14      WATTS WATER TECHNOLOGIES,                        STIPULATION FOR DISMISSAL WITH
                               INC., an organization, and DOES 1                PREJUDICE
                       15      through 100, inclusive,

                       16                        Defendants.

                       17

                       18             IT IS HEREBY STIPULATED by and between the parties herein, through their respective

                       19      counsel, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, all claims and all

                       20      parties herein are hereby dismissed with prejudice.

                       21      ///

                       22      ///

                       23      ///

                       24      ///

                       25      ///

                       26      ///

                       27      ///

                       28      ///
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                          1            Each party will bear its own costs and attorneys' fees. All appearing parties have signed this

                          2    Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.

                          3    Dated: November 29, 2018                        Dated: November 29, 2018
                          4

                          5    /s/Debra M. Amens                               /s/Sandra Ketner
                               DEBRA M. AMENS, ESQ.                            SANDRA KETNER, ESQ.
                          6    AMENS LAW, LTD.                                 LITTLER MENDELSON, P.C.
                          7    Attorneys for Plaintiff                         Attorneys for Defendant
                               RUSSELL VANLEER                                 WATTS REGULATOR CO. (improperly named
                          8                                                    as “WATTS WATER TECHNOLOGIES, INC.”)
                          9                                                   ORDER
                       10                                                    IT IS SO ORDERED.
                       11

                       12
                                                                             UNITED STATES DISTRICT JUDGE
                       13
                                                                                         29th day of ______________,
                                                                             Dated this ______        November       2018.
                       14

                       15

                       16      FIRMWIDE:159496496.1 061702.1032

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND ELSO N, P .C .                                                    2.
       Attorneys At Law
     200 S. Virginia St reet
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
